Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143362                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143362
                                                                    COA: 300139
                                                                    Monroe CC: 08-036732-FC
  ANTONIO R. COOK,                                                             08-036734-FC
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the application for leave to appeal the June 24, 2011 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2011                   _________________________________________
           y1219                                                               Clerk